United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palm Desert, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1192
Issued: October 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2014 appellant, through counsel, filed a timely appeal from a December 19,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a right shoulder injury causally related to
factors of her federal employment.
FACTUAL HISTORY
On July 19, 2012 appellant, then a 56-year-old mail carrier, filed an occupational disease
claim and claim for compensation (Form CA-2) alleging that she sustained a right shoulder
injury causally related to repetitive right arm movements in her job duties. In a letter dated
1

5 U.S.C. § 8101 et seq.

July 9, 2012, she stated that she had been a city carrier until October 23, 2010, when she stopped
working due to an employment injury to her back.2 Appellant stated that in 2010 she
experienced shoulder pain and she discussed her job duties. In a letter dated September 23,
2012, she stated that a second opinion report had stated that she had a work-related shoulder
injury.
The record contains a May 26, 2011 report from Dr. Aubrey Swartz, a Board-certified
orthopedic surgeon, who noted that appellant reported pain in her right shoulder and appellant
stated that it was a repetitive strain injury.
On October 2, 2012 appellant submitted a magnetic resonance imaging (MRI) scan report
dated October 3, 2011 from Dr. Christian Neumann, a radiologist, which reflected an extensive
partial thickness tear of the right rotator cuff. In a report dated July 18, 2012, Dr. Mark
Barnhard, an osteopath, provided a history of an August 23, 2010 employment incident involving
an onset of low back pain after pulling a lever. As to the right shoulder, he reported that
appellant developed a gradual onset of pain in July 2010, but did not see a physician until
September 2011. Dr. Barnhard indicated that appellant was given an injection in her shoulder by
a physicians’ assistant in October 2011. He provided results on examination and diagnosed
lumbar facet arthropathy and right shoulder rotator cuff tendinopathy, stable.
By decision dated October 16, 2012, OWCP denied the claim for compensation. It
indicated that appellant had referred to a second opinion report from Dr. Swartz, but this was a
referral from the back injury claim and Dr. Swartz did not state that appellant had a work-related
shoulder injury. OWCP found the evidence did not establish an employment-related injury.
Appellant requested reconsideration and submitted a September 27, 2013 report from
Dr. Jacob Tauber, a Board-certified orthopedic surgeon, who provided a history and noted
appellant’s job duties. Dr. Tauber provided results on examination and diagnosed right rotator
cuff tear. He stated that appellant carried out extensive strenuous and repetitive motion duties in
the course of her employment, noting appellant’s job duties of retrieving and casing mail.
Dr. Tauber stated that appellant had a rotator cuff tear and the mechanism of injury was a
“classic repetitive motion due to her impingement.” He concluded that appellant’s injury should
be considered work related.
By decision dated December 19, 2013, OWCP reviewed the case on its merits and denied
modification. It found the medical evidence was insufficient to establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.3
2

The record indicates that appellant filed a traumatic injury claim for injury on August 23, 2010.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
In the present case, appellant filed a claim alleging a right shoulder injury causally related
to repetitive work activity as a city carrier. She initially submitted a July 18, 2012 report from
Dr. Barnhard. This report is not sufficient to establish the claim, as Dr. Barnhard does not
provide an opinion on causal relationship between a diagnosed right shoulder condition and the
identified employment activity. The Board has found that reports without any opinion on causal
relationship are of limited probative value.8
Appellant has also submitted a September 17, 2013 report from Dr. Tauber, who does
provide an opinion that he believed repetitive job duties caused a rotator cuff tear. But
identifying the diagnosis of rotator cuff tear and stating that it was the result of repetitive motion
at work does not itself establish a rationalized medical opinion.9 The MRI scan reporting a
rotator cuff tear was dated October 3, 2011, and the record indicated that appellant had not
worked since October 23, 2010.10 In addition, the record indicated that appellant had not sought
treatment for a right shoulder condition until September 2011. A rationalized medical opinion
must discuss the relevant factual and medical history and clearly explain why the physician

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

9

See A.C., Docket No. 11-1800 (issued March 21, 2012).

10

Appellant sustained a work injury on August 23, 2010, and it is not clear whether her job duties were altered
prior to the work stoppage.

3

believes the diagnosed condition reported on October 3, 2011 was causally related to work
activity prior to October 23, 2010.
It is appellant’s burden of proof to establish her claim. The medical evidence of record
does not contain a rationalized medical opinion on causal relationship between a diagnosed right
shoulder condition and the identified employment factors.
On appeal, appellant’s representative refers to a second opinion report in the record from
Dr. Swartz. He notes this was from an “unrelated claim” and as such can serve no purpose in the
present claim. In addition, appellant argues that OWCP should not use Dr. Swartz as a second
opinion physician, citing a U.S. Court of Appeals (9th Circuit) decision. The Board notes that
Dr. Swartz was not a second opinion referral physician in the present case. In his May 26, 2011
report, Dr. Swartz does not discuss a shoulder injury other than to note that appellant reported
shoulder pain and appellant asserted that it was from repetitive strain. The report is of little
probative value to the issues presented in this case and OWCP did not rely on the report of
Dr. Swartz in denying the claim. The record indicated that it was appellant who previously
argued that it supported her claim.
For the reasons noted above, appellant did not meet her burden of proof to establish a
shoulder injury due to her work duties. She may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish a right shoulder injury causally related to
factors of her federal employment.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 19, 2013 is affirmed.
Issued: October 17, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

